Fourth Court of Appeals
                              San Antonio, Texas
                                    March 18, 2015

                                 No. 04-14-00812-CV

              IN THE ESTATE OF CONSUELLA PERKINS ULBRICH,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2011-PC-0686
                    Honorable Polly Jackson Spencer, Judge Presiding


                                    ORDER
       The Appellees’ Motion for Extension of Time to File Brief is GRANTED.       The
appellees’ brief is due on April 10, 2015.



                                               _________________________________
                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court